Citation Nr: 0631901	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  06-24 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a program of vocational rehabilitation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from August 1983 to 
November 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the July 2006 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran requested a hearing before a traveling 
Veterans Law Judge at the RO.  Accordingly, because a 
hearing has not been held and that request has not been 
withdrawn, a remand is required to schedule a travel board 
hearing.  38 C.F.R. § 20.703 (2006).

While in remand status, the RO should also obtain and 
associate with the vocational rehabilitation files the 
veteran's claims file.  38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, to ensure compliance with due process 
requirements, this case is REMANDED for the following 
actions:

1.  The RO should obtain and associate 
with the vocational rehabilitation files 
the veteran's claims file.

2.  After undertaking the above 
development, the RO should schedule a 
hearing for the veteran before a Veterans 
Law Judge at the local VA Regional Office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


